Citation Nr: 0400967	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  03-02 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an effective date earlier than April 20, 1999, 
for a compensable rating for service-connected anxiety 
disorder to include a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carol L. Eckart
INTRODUCTION

The veteran served on active duty from August 1973 to July 
1981.

This case comes before the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision from the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Honolulu, 
Hawaii, which granted service connection for an anxiety 
disorder and assigned a noncompensable evaluation effective 
July 12, 1981, and a 70 percent evaluation effective April 
20, 1999.  In this rating decision, the RO also assigned a 
total rating based on individual unemployability effective 
April 20, 1999.  The veteran appealed the effective date 
assigned for these evaluations.  

In June 2003 the veteran testified in a videoconference 
hearing before the Board.  A copy of the transcript is 
associated with the claims file.

In August 2003 the Board denied the veteran's motion to 
advance this case on the docket.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), enacted in 
November 2000, emphasized VA's obligation to notify claimants 
what information or evidence is needed in order for a claim 
to be substantiated, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  The VCAA requires VA to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

In this case, the RO sent the veteran a letter in November 
2002 pertaining to the issue on appeal which informed him 
that the evidence needed to support his claim for an earlier 
effective date for the service-connected anxiety disorder 
consisted of medical treatment records for the anxiety 
disorder for the period from 1981 to the present and a list 
of all periods of employment from 1981 to the present.  The 
letter did not clearly state which evidence, if any, must be 
obtained by the claimant and which evidence, if any, would be 
retrieved by VA.

In January 2003 the veteran submitted several pages of a 
statement in support of his claim in which he cited his 
employment history from 1981 to the present.  The veteran 
stated that he was advised that employment records are not 
kept on file by the Honolulu, Hawaii, employment offices 
after 5 years.  There is of record a Social Security earnings 
statement from 1968 to 1989.  

At the June 2003 videoconference hearing, the veteran 
testified that he applied for Social Security disability back 
in 1994 but was denied.  There is of record a Report of 
Evaluation from the Family & Adult Services Division, 
Department of Human Services, State of Hawaii, dated in May 
1994 and completed by an evaluator, a psychologist, and a 
medical doctor.  The evaluator concluded that the veteran 
would be temporarily disabled for at least 6 months from the 
time of the evaluation and recommended that the veteran be 
seen by a psychologist and perhaps be given psychological 
tests.  The psychologist noted that the veteran wasdid not 
refuse or fail to pursue treatment, and the medical doctor 
noted that the veteran's "mental impairment" was not due to 
a physical illness.  There is also of record a report of 
contact from November 2002 that verifies that the veteran has 
never received Social Security benefits.  However there is no 
evidence that an attempt was made to verify whether the 
veteran had filed a claim for Social Security benefits or to 
obtain any medical evidence that may have been submitted with 
such a claim or any evidence that may have been generated by 
the evaluation conducted in May 1994 by the state Department 
of Human Services.  Such evidence if available, could be 
potentially pertinent to this matter.



Accordingly, this case is REMANDED for the following actions:

1.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied.  Such notice should 
specifically apprise the appellant of the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  A 
record of his notification must be 
incorporated into the claims file.

2.  Attempt to obtain records of the 
veteran's employment history from 1981 to 
April 20, 1999, from the appropriate 
employment offices located in Hawaii, as 
well as other records regarding 
employment history prior to April 20, 
1999, cited by the veteran.  If such 
records are not available, that fact 
should be documented in the claims file.

3.  Contact the Social Security 
Administration to obtain copies of any 
disability determination it has made for 
the appellant and copies of the medical 
records upon which any such decision was 
based.  If records pertaining to such 
claim and medical evidence used in 
processing such claim are not available, 
that fact should be noted in the claims 
file.

4.  Contact the Family & Adult Services 
Division, Department of Human Services, 
State of Hawaii, regarding the Report of 
Evaluation dated in May 1994 and seek any 
additional records, including records of 
psychological treatment or testing, 
available in connection with the 
completion of the Report of Evaluation.  
If records are not available, that fact 
should be noted in the claims file.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, readjudicate the issue 
of entitlement to an effective date prior 
to April 20, 1999, for a compensable 
evaluation of the service connected 
anxiety disorder to include a total 
rating based on individual 
unemployability, and issue a supplemental 
statement of the case, if necessary.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



